                      IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT, STATE OF OKLAHOMA

(1)TIFFANY STALLINGS, Individually and     )
as Natural Mother and Next Friend of       )
the minor child, TS                        )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         ) Case No. CIV 18-00051-PRW
                                           )
(1)PUTNAM CITY SCHOOL DISTRICT             )
a/k/a ) INDEPENDENT SCHOOL                 )
DISTRICT #1 OF OKLAHOMA                    )
COUNTY, STATE OF OKLAHOMA                  )
(2)ANGELA HABBEN, Individually,            )
                                           )
      Defendant,                           )

                    PLAINTIFF’S LIST OF WITNESSES AND EXHIBITS

     COME NOW the Plaintiffs and hereby submit their list of Witnesses
and Exhibits as follows:
                              WITNESSES

NAME                                             PROPOSED TESTIMONY
Tiffany Stallings, Plaintiff                     TO BE DEPOSED
c/o Keller, Keller & Dalton                      Facts and circumstances
119 North Robinson, #825                         regarding the incident;
Oklahoma City, OK 73102                          Minor child TS; damages,
                                                 Injuries and school events

TS, A Minor child, Plaintiff                     TO BE DEPOSED
119 North Robinson, #825                         Incident; Damages;
Oklahoma City, OK 73102                          Injuries, effects of the
                                                 incident; schooling

Angela Habben, Defendant                         TO BE DEPOSED
c/o The Center for Education Law                 Facts and circumstances
900 North Broadway, Suite 300                    surrounding the incident;
Oklahoma City, OK 73102                 school policy & procedure
                                        Training; school actions;
                                        School reporting; IPE
                                        Aspects education;
                                        Disciplinary Actions taken
                                        By school; Investigation into
                                        The incident.

Ralph Tennyson                          Grandfather of TS; Incident
c/o Keller, Keller & Dalton             Damages and injuries to TS
119 North Robinson, #825                schooling and learning;
Oklahoma City, OK 73102

Ora Tennyson                            Grandmother - TS; Incident
c/o Keller, Keller & Dalton             Damages and injuries to TS
119 North Robinson, #825                schooling and learning
Oklahoma City, OK 73102

Andrea Tennyson                         Aunt of TS – Incident
c/o Keller, Keller & Dalton             Damages and Injuries to TS
119 North Robinson, #825                schooling and learning
Oklahoma City, OK 73102

Dr. David Johnsen, PhD                  Psychologist – Incident
2601 NW Expressway, Suite 410W          Damages and injuries to TS
Oklahoma City, OK 73112                 schooling and learning

Pam Holt                                Social Worker – Incident
Licensed Clinical Social Worker         Damages and injuries to TS
2601 NW Expressway, Suite 410W          schooling and learning
Oklahoma City, OK 73112

Representative of Putnam City Schools   Facts and circumstances
c/o The Center for Education Law        surrounding the incident;
900 North Broadway, Suite 300           school policy & procedure
Oklahoma City, OK 73102                 training; school actions;
                                        School reporting; IPE
                                        Aspects education;
                                        Disciplinary Actions taken
                                        By school; Investigation into
                                           The incident.

LB, a Minor c/o Ron Beauschamp             Student/Classmate
Barbara Beauschamp                         Incident; school, personnel,
1512 Oak Lane                              students reactions; Minor TS
Oklahoma City, OK 73127                    Special Education;

MG, a minor c/o Christopher Gibson         Student/Classmate,
Barbara Gibson                             Incident; school, personnel,
2009 College Avenue                        students reactions; Minor TS
Bethany, OK 73008                          Special Education;

YAB, a minor c/o George Brown              Student/Classmate
5916 NW 10th Street #205A                  incident; school, personnel
Oklahoma City, OK 73127                    students reactions; Minor TS
                                           Special Education;

KL, a minor c/o Adrian Losson              Student/Classmate
4602 Ace Drive                             incident; school, personnel
Oklahoma City, OK 73127                    students reactions; Minor TS
                                           Special Education;

CJ, a minor c/o Aretha Johnson             Student/Classmate
6500 West Wilshire Blvd                    incident; school, personnel
Oklahoma City, OK 73132                    students reactions; Minor TS
                                           Special Education;

Sandy LeMasters, Communications Director   Preservation of video of
c/o The Center for Education Law           school; Production,
900 North Broadway, Suite 300              Recordings on date of
Oklahoma City, OK 73102                    incident

Courtney Strickland                        School Secretary
c/o The Center for Education Law           Facts and circumstances
900 North Broadway, Suite 300              surrounding the incident;
Oklahoma City, OK 73102                    training; school actions;
                                           School reporting; IEP
                                           Aspects education;
                                           Disciplinary Actions taken
Claudia Reyes                       Facts and circumstances
c/o The Center for Education Law    surrounding the incident;
900 North Broadway, Suite 300       training; school actions;
Oklahoma City, OK 73102             School reporting; IEP
                                    Aspects education;
                                    Disciplinary Actions taken

Sherry Sharum                       Teacher
c/o The Center for Education Law    Facts and circumstances
900 North Broadway, Suite 300       surrounding the incident;
Oklahoma City, OK 73102             school policy & procedure
                                    training; school actions;
                                    School reporting; IEP
                                    Aspects education;
                                    Disciplinary Actions taken

Kelly Moore                         Teacher
c/o The Center for Education Law    Facts and circumstances
900 North Broadway, Suite 300       surrounding the incident
Oklahoma City, OK 73102             school policy & procedure
                                    training; school actions;
                                    School reporting; IEP
                                    Aspects education;
                                    Disciplinary Actions taken

Mark Stout                          Chief of Police for Putnam
c/o The Center for Education Law    City Schools
900 North Broadway, Suite 300       Facts and circumstances
Oklahoma City, OK 73102             surrounding the incident;
                                    school policy & procedure
                                    training; school actions;
                                    School reporting; IEP
                                    Aspects education;
                                    Disciplinary Actions taken

Ray Kincaide                        Investigation into incident,
Double Eagle Claims Investigation   Facts and Circumstances
                                    regarding the incident,
                                    School policies and
                                    procedures
Richarde Hall                                 Investigation into incident
Alternative Service Concepts LLC              Facts and Circumstances
                                              regarding the incident,
                                              School policies and
                                              procedures

School Nurse from Apollo Elementary           Facts and circumstances
c/o The Center for Education Law              regarding the incident;
900 North Broadway, Suite 300                 investigation into incident;
Oklahoma City, OK 73102                       school policies and
                                              procedures

Any Medical Office attendees                  Facts and circumstances
At Apollo Elementary                          regarding the incident;
                                              investigation into incident;
                                              school policies and
                                              procedures

Member of the State Education Dept.l          Facts and circumstances
                                              regarding the incident;
                                              investigation into incident;
                                              school policies and
                                              procedures

Any Witness listed by Defendant not objected to by Plaintiffs

                            PLAINTIFF EXHIBITS

     1.    CV of Dr. David Johnsen
     2.    Reports of Dr. David Johnsen
     3.    Medical Records from Dr. David Johnsen
     4.    Medical Bills of Dr. David Johnsen;
     5.    Medical Bill Summary
     6.    Video Surveillance
     7.    T.S. Student File;
     8.    T.S. IEP and Special Education Records
     9.    Policy and procedures Manual for Putnam City Schools
     10.   Insurance Agreement with OSIG
     11.   State Education Laws
     12.   Tort Claim
     13.   Oklahoma Statute 70 O.S. § 24-102
     14.   Depositions;
     15.   Testimony of Minor Child.T.S.
     16.   Clothing from the day of incident
     17.   Subject Wallet
     18.   Attendance Records;
     19.   Discipline records;
     20.   OSIG Claims Binder;
     21.   Special Ed Progress Reports;
     22.   Videos from School
     23.   Complaint Form filed with Putnam City School District;
     24.   Correspondence to Director of Communications
     25.   Public Request for Information Form dated 4/28/17
     26.   Defendants’ Discovery Answers
     27.   Defendant’s Responses to Requests for Admissions
     28.   Double Eagle Claims and Investigation File
     29.   Diagram of the School
     30.   State Agency Investigations of incident;
     31.   Any exhibit listed by Defendants not specifically objected to
           by Plaintiffs

     Respectfully submitted,


                                         /s/ E. W. KELLER
                                         E W KELLER OBA# 4918
                                         HENRY DALTON OBA# 15749
                                         KELLER, KELLER & DALTON
                                         119 N. Robinson, Suite 825
                                         Oklahoma City, OK 73102
                                         (405) 235—6693
                                         (405) 232—3301 Facsimile
                                         E-mail: kkd.law@coxinet.net

                          CERTIFICATE OF SERVICE

     I hereby certify that on the 10th day of May, 2019. I electronically
transmitted the attached document to the Clerk of the Court using the
ECF System for filing. Based on the records currently on file, the Clerk of
the Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

Laura Holmes      lholmes@cfel.com
Justin C. Cilburn jcilburn@cfel.com

                                          /s/ E. W. Keller
